                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
vs.                                               )    Criminal Action No. 99-00072-KD-C
                                                  )
LOXLEY ROBERT FRANCIS,                            )
                                                  )
       Defendant.                                 )

                                              ORDER

       This action is before the Court on Defendant Loxley Robert Francis’ Motion Pursuant to

the First Step Act (docs. 216, 218),1 Francis’ brief in support of his motion (doc. 230), the United

States response (doc. 233) and Francis’ reply (doc. 234). Upon consideration and for the reasons

set forth herein, the motion is GRANTED as detailed below.

       A. Background

       Loxley Robert Francis was indicted for conspiracy to possess with intent to distribute 1.5

kilograms or more of crack cocaine in violation of 21 U.S.C. § 846 (Count One), and possession

of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(l) (Count Six) (doc. 231-1,

superseding indictment).2

       At trial, the jury was instructed, in relevant part, as follows:

       You will note that in Counts One through Four the indictment charges a specific
       amount of crack cocaine. The evidence received in this case need not prove the
       actual amount of the controlled substance that was the object of the conspiracy or
       the exact amount of the controlled substance alleged to have been involved in the
       transaction.


1
 The Clerk is directed to terminate Doc. 218 because the brief is a duplicate of Doc. 216.
2
 The jury was unable to reach a decision regarding the remaining counts against Francis and the
Court declared a mistrial. However, the United States moved to dismiss and the motion was
granted (doc. 231-5, Order on Jury Trial).
         What the Government must prove beyond a reasonable doubt is that a
         measurable amount of crack cocaine was the object of the conspiracy charged in
         Count One.

(Doc. 231-4).

         The jury found Francis guilty of the offenses in Count One and Count Six3 (doc. 231-5,

Order on Jury Trial). The jury did not make any determination of the quantity of crack cocaine.

         The United States filed one notice of enhancement for two prior drug felonies and one

notice of enhancement for one prior drug felony (docs. 35, 53). Francis objected that the first

enhancement was inadequate due to lack of specificity and that the second enhancement was

untimely (doc. 231-6). At sentencing, the District Court acknowledged the objections and stated

as follows:

         I do believe you objected to the enhancement but is that a moot issue at this point,
         because of the total offense points in the criminal history? In other words whether
         the government properly notified of the enhancement for the statutory minimum
         of ten years.
         [Counsel for Francis]: Judge, because of the amount, if Your Honor stayed with
         the amount of drugs it may be a moot issue because they have reached the
         threshold level that enhances him.
         The Court: Yeah, I think that is a moot issue.

(Doc. 231-7, sentencing transcript, p. 25-25). Accordingly, the Court made no finding regarding

Francis’ prior felony drug convictions for purposes of a statutory enhancement.

         At that time, January 18, 2000, a conviction involving 50 grams or more of crack cocaine

resulted in a mandatory sentence of ten years to life, twenty years to life if one prior drug felony

conviction, and life if two or more prior drug felony convictions. 21 U.S.C. § 841(b)(1)(A)

(2000). The penalties for convictions not provided for in § 841(b)(1)(A) or (B) (relative to 5

grams or more of crack cocaine) were addressed under 21 U.S.C. § 841(a)(1)(C). A conviction


3
    Francis’ sentence with respect to Count Six is not at issue.


                                                   2
for a measurable amount of crack cocaine resulted in a sentence of not more than twenty years, if

no prior drug felony convictions. With any prior drug felony convictions, not more than thirty

years.

         At sentencing, the District Court determined by a preponderance of the evidence that the

conspiracy involved at least 1.5 kilograms of crack cocaine and held Francis accountable for that

quantity pursuant to § 841(b)(1)(A) and under the Sentencing Guidelines (doc. 231-7, p. 10). The

Defendants’ objections to the relevant conduct regarding quantity were denied (Id.). With a total

offense level of 43, and a criminal history category of III, Francis’ Sentencing Guideline (which

was mandatory at the time) was life for Count One (doc. 230, p. 3).4 Francis was sentenced to

life for the conspiracy (doc. 79).

         On appeal, the Court of Appeals for the Eleventh Circuit found that it was plain error for

the District Court to determine that the conspiracy involved 1.5 kilograms of crack for purposes

of applying § 841(b)(1)(A), rather than submitting the question of quantity to the jury.5 However,

the Eleventh Circuit also determined that it was harmless error because “[g]iven the evidence at

trial with respect to drug quantity, we conclude that no jury reasonably could have found that

Francis was guilty of this conspiracy, without also finding that he conspired to possess with

intent to distribute at least 50 grams of crack cocaine.” (Doc. 95, p. 5-6).

         In 2010, the Fair Sentencing Act was enacted and the quantities necessary to trigger the

statutory mandatory sentences pursuant to 21 U.S.C. § 841(b)(1)(A) increased from 50 grams to


4
  The Court notes that an August 4, 2015 order of this Court indicated that Francis was sentenced
based on two prior felony drug convictions. However, the sentencing transcript reflects
otherwise.
5
  This ruling was pursuant to Apprendi v. New Jersey, 530 U.S. 466 (2000) (“Other than the fact
of a prior conviction, any fact that increases the penalty for a crime beyond the prescribed
statutory maximum must be submitted to a jury and proved beyond a reasonable doubt.”). The
Apprendi decision was issued on June 26, 2000. Francis’ sentence was imposed on January 18,
2000 (doc. 79, judgment; doc. 231-7, sentencing transcript).


                                                  3
280 grams, and pursuant to 21 U.S.C. § 841(b)(1)(B) increased from 5 grams to 28 grams. Now,

pursuant to the First Step Act, the Fair Sentencing Act’s revision of quantities applies

retroactively to Francis.

       B. Analysis6

       Francis moves for a reduction in sentence under § 404 of the First Step Act. Francis

argues that because the jury was not instructed to find the quantity of crack cocaine by special

verdict, their general verdict established only that the conspiracy involved a detectable amount of

crack cocaine. Francis argues that if the Fair Sentencing Act was in effect at the time of his

sentencing, “the jury’s determination that the offense involved a detectable amount of cocaine

base would provide for a statutory penalty range of zero to twenty years” pursuant to 21 U.S.C. §

841(b)(1)(C). Francis acknowledges that a prior felony drug conviction increases the penalty to

thirty years, but argues that the enhancement does not apply because the District Court never

ruled on the objections to the enhancements. Francis argues that the statutory maximum of

twenty years would also be the guideline sentence.

       The United States argues that Francis’ motion should be denied because the facts recited

by the Eleventh Circuit “suggest that Francis was responsible for far more than 280 grams of

cocaine….” (Doc. 233, p. 5). In other words, the United States would ask this Court to violate

Apprendi by finding unilaterally that the conspiracy involved more than 280 grams of crack

cocaine. The Court declines to do so.

       However, the Court also declines to ignore the Eleventh Circuit’s ruling, as suggested by

Francis.7 The Eleventh Circuit determined that the evidence supported, beyond a reasonable


6
  The parties do not dispute that Francis’ offense of conviction is a “covered offense” under
Section 404 of the First Step Act.
7
  Moreover, the Court is not at liberty to address constitutional claims under the auspice of 18
U.S.C. § 3582. See United States v. Bravo, 203 F.3d 778, 781–82 (11th Cir. 2000) (holding that


                                                 4
doubt, at least 50 grams of crack cocaine. The Eleventh Circuit also stated that Francis had two

prior convictions that enhanced his sentence (doc. 95, p. 5-6, Eleventh Circuit Opinion).8

       It appears that Francis may be eligible for re-sentencing consideration under the First

Step Act. The ability to modify a sentence pursuant to the First Step Act is found at 18 U.S.C.A.

§ 3582(c)(1)(B) which states: “The court may not modify a term of imprisonment once it has

been imposed except that--…the court may modify an imposed term of imprisonment to the

extent otherwise expressly permitted by statute.” The First Step Act of 2018 provides that “a

court that imposed a sentence for a covered offense may … impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time the covered offense

was committed.” Pub. L. No. 115-015, § 404, 132 Stat. 015, 015 (2018).

       Francis was sentenced to life pursuant to the guidelines (which were mandatory)

because the Court found by a preponderance of the evidence that Francis was responsible for

“way more than” 1.5 kilograms of crack cocaine. (doc. 231-7, p. 10, sentencing transcript) The

Court’s finding of 1.5 kilograms also subjected Francis to the penalties under 21 U.S.C. §

841(b)(1)(A), which (without enhancements) was ten years to life. In contrast, the Eleventh

Circuit found that Francis was subject to a life sentence because Francis had two prior

convictions and was responsible for at least 50 grams of crack cocaine. In other words, the




constitutional claims are “extraneous resentencing issues” that a court cannot address during a §
3582(c)(2) proceeding, and that a defendant is entitled to raise constitutional challenges to a
sentence by making a collateral attack under 28 U.S.C. § 2255); United States v. Saintil, 536 F.
App’x 902, 905 (11th Cir. 2013) (“Saintil’s arguments on appeal that the district court abused its
discretion by declining to appoint him appellate counsel and that failing to apply the reduced
statutory minimums from the FSA violates the Equal Protection Clause are squarely foreclosed
by our precedent.”).
8
  The Court did not discuss any objections to the enhancement notices or the fact that the
District Court did not make a finding regarding enhancements.


                                                5
Eleventh Circuit found that the statutory mandatory life penalty was applicable to Francis.9

Based on the Eleventh Circuit’s finding that for statutory purposes Francis is responsible for at

least 50 grams of crack cocaine, Francis’ applicable penalty under the Fair Sentencing Act of

2010 is ten years to life, not mandatory life. 21 U.S.C. § 841(b)(1)(B).

       The Fair Sentencing Act of 2010 also directed that the sentencing guidelines be amended

to conform to the Act. As a result, the U.S. Sentencing Commission issued Amendments 750

and 759. Among other changes, these amendments reduced offense levels for certain quantities

of crack to correspond to the Fair Sentencing Act. It appears to be the majority view among

courts that have addressed the issue that upon resentencing the Court should incorporate all of

the retroactive guideline amendments. See United States v. Clarke, No. 3:04-CR-00069-001,

2019 WL 1140239, at *3 (W.D. Va. Mar. 12, 2019) (“The Government asserts that ‘the Court

should not reexamine any guideline issues determined at sentencing other than those directly

impacted by the First Step Act. It does make sense, however, to incorporate the retroactive

guideline reductions to § 2D1.1 to avoid the need to address subsequent motions under those

Amendments.’”); United States v. Laguerre, No. 5:02-CR-30098-3, 2019 WL 861417, at *3

(W.D. Va. Feb. 22, 2019) (applying the drug quantity guidelines in effect now); United States v.

Davis, No. 07-CR-245S (1), 2019 WL 1054554, at *2 (W.D.N.Y. Mar. 6, 2019) (“The Act

contemplates a recalculation of a defendant’s Guidelines numbers under the Fair Sentencing Act

and a possible sentencing reduction consistent therewith, if warranted.”); United States v. Davis,

No. 07-CR-245S (1), 2019 WL 1054554, at *3 (W.D.N.Y. Mar. 6, 2019) (“As recalculated,

Davis is now a total offense level 33 and criminal history category II….”); United States v.




9
 The Eleventh Circuit did not address the fact that the District Court’s sentence was based on the
guidelines and not the statutory mandatory penalty of life.


                                                 6
Dodd, No. 3:03-CR-00018-3, 2019 WL 1529516, at *2 (S.D. Iowa Apr. 9, 2019) (“Defendant’s

Sentencing Guidelines range has also changed.”).

       While the District Court was faulted under Apprendi for making a statutory finding of at

least 50 grams of crack, the District Court’s finding by a preponderance of the evidence that

Francis was responsible for “way more” than 1.5 kilos of crack cocaine for purposes of

determining the guidelines was on sound footing. The Court is not at liberty to disturb this

finding as it relates to the guidelines. Accordingly, under the 2018 guidelines, Francis’ base

offense level is 32 and after adding 6 levels for specific offense characteristics as delineated in

the original PSI, Francis’ offense level is 38. With a criminal history category of III, Francis’

modified guidelines are 292–365 months.

       The Court next considers whether a reduction in sentence is warranted. His prior drug

offenses are not violent and would most likely not qualify as prior drug offenses for

enhancement purposes. Moreover, Francis has no violence indicated in his Presentence

Investigation Report. His twenty-year prison record reveals only one violation, but also the

completion of numerous educational courses and a drug treatment program. The Court finds that

re-sentencing is warranted and reduces Francis’ sentence to 292 months. The Court also finds

that a departure from the guidelines is not warranted based on Francis’ role in the offense, the

quantity of crack cocaine involved, and his failure to accept responsibility.

       DONE and ORDERED this 3rd day of May 2019.


                                               /s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  7
